 184DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America, AFL-CIO'andKorean Air Lines,Co.,Ltd. andAMR ServicesCorporation.Cases 29-CC-932and 29-CC-933Madeline Balk, Esq. (Seligman & Seligman),forKoreanAir Lines, Co.DECISIONSTATEMENT OF THE CASEJuly 29, 1988DECISION AND ORDERBY MEMBERSJOHANSEN, BABSON, ANDCRACRAFTOn August 7, 1987, Administrative Law JudgeRaymond P. Green issued the attached decision.The General Counsel and the Charging Partiesfiledexceptions and briefs; the Respondent filedcross-exceptionsand supporting and answeringbriefs;2 and Charging Party Korean Air Lines filedan answering brief opposing the Respondent'scross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs3 andhas decided to affirm the judge's rulings,findings,and conclusions4 and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.IOn November 1, 1987, the Teamsters International Union was read-mitted to theAFL-CIOAccordingly, the caption has been amended toreflectthat change2On December 15, 1987, the Board denied Charging Party Korean AirLines' motion to strike the Respondent's cross-exceptions and briefsaCharging Party Korean Air Lines has requested oral argument Therequest is denied as the record, exceptions,and briefs adequately presentthe issues and the positions of the parties4 The General Counsel and Charging Party Korean Air Lines have ex-cepted to some of the judge's credibility findings The Board's establishedpolicy is not to overrule an administrative law judge's credibility resolu-tions unless the clear preponderance of all the relevant evidence con-vinces us that they are incorrectStandard Dry Wall Products,91NLRB544 (1950),enfd 188 F 2d362 (3d Cir1951)We have carefully exam-ined the record and find no basis for reversing the findingsin adopting the judge's conclusion that the Respondent did not violateSec 8(b)(4) by enmeshing neutral employers covered by the Act in itsdispute, we emphasize that, as found by the judge,there is no evidence ofconduct other than that incidental to the Respondent's lawful activitySeeElectricalWorkers IUE Local 761 v NLRB,366 U S 667 (1961), andInternational RiceMilling Co Y NLRB,341 U S 665 (1951) We furtherdisavow any speculation that the telephone call to Emery Air Freightcould, in fact, have been placed by Korean Air Lines or AMR ServicesCorporationAlison Fairbanks, Esq.,for the General Counsel.Wilma B. Liebman, Esq.,for the Respondent.ReginaldE Jones, Esq. (Seforth, Shaw, Fairweather &Geraldson),for AMR Services Corporation.RAYMOND P. GREEN, Administrative Law Judge.These consolidated cases were heard by me on variousdays in May 1987 The charge in Case 29-CC-932 wasfiled by Korean Air Lines Co. Ltd. (KAL) on 13 March1987. The charge in Case 29-CC-933 was filed by AMRServices Corporation (AMR) on 13 March 1987. There-after, a consolidated complaint in these cases was issuedby the Regional Director for Region 29 on 7 April 1987.At the hearing the complaint was amended in accord-ance with a notice of motion to amend issued on 4 May1987.The consolidated complaint as amended makes the fol-lowing contentions:1.That for a number of years KAL (a earner withinthemeaning of the Railway Labor Act) subcontractedcargo-handling functions at JFK Airport to a companycalled Triangle Aviation Services Inc. (Triangle) whoseemployeeswere represented for collective-bargainingpurposes by Local 851 of theInternationalBrotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, AFL-CIO (Local 851 IBT). Thereisno dis-pute that Triangle is not a "carrier" within themeaningof the Railway Labor Act (RLA) and is therefore an em-ployer within the meaning of the NLRA.12.That the contract between KAL and Triangle ex-pired at midnight on 28 February 1987 whereupon AMRreplacedTriangle to provide the cargo-handling func-tions for KAL at its JFKterminal.3.That at alltimesmatenal the Respondent, the Inter-nationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen, and helper of America, AFL-CIO has beenengaged in pnmary dispute with AMR because thatcompany's employees are represented for collective-bar-gaining purposes by anotherunion,namely, the Trans-portWorkers Union.4.The General Counsel concedes that AMRis a "car-net" within the meaning of the Railway Labor Act5.That on 26 February 1987, Respondent demandedthat KAL renew its contract with Tnangle.6.That on 26 February 1987 Respondent demandedthat AMR employ the employees of Triangle who wereabout to lose their jobs at KAL's cargo terminal becauseof KAL's contract with AMR.7.That on 27 February 1987 and thereafter the Re-spondent has engaged in picketing and handbilling atKAL's JFK cargo terminal withsignsand publicity indi-cating that its dispute is with KAL rather than AMR.iRespondent's position relative to Triangle is that because of thedegree of control KAL exercised over Triangle's employees at KAL'sJFK terminal, KAL and Triangle should be construed as joint employersRespondent also contends that even if Triangle and KAL are found to beseparate persons, such a conclusion would not be relevant tothe ultimateoutcome of this case290 NLRB No. 26 TEAMSTERS (KOREAN AIR LINES)8.That on 27 February 1987 employees of Triangleworking at KAL's JFK cargoterminalengaged in awork stoppage.9.That on 12 and 13 March 1987 Respondent picketedKAL's cargo building at Thomas Bradley InternationalAirport in Los Angeles, California.10That on various occasions, Respondent by meansof picketsignsand otherwise, has induced individualsmaking deliveries to or pickups from KAL not to crossthe picket line Such persons would include,inter alia,Emery Air Freight, WTC Air Freight, Airborne AirFreight, East Asia Air Freight, and Kinetsu. There is nodispute about the General Counsel's assertionthat thesecompanies, which are freight forwarders or consolida-tors, are employers within themeaningof the NLRA.The General Counsel's theory is that Respondent isengaged in a dispute with AMR who she alleges is theprimary employer. She thereforeassertsthat because theNew York picketing is specifically directed against KALrather thanAMR, such picketing is being directedagainst aperson who is neutral to the primary dispute.She argues that although the picketing is taking place ata common situs (in New York) it is secondary conductunder standards enunciated inSailorsUnion (Moore DryDock),92 NLRB 447 (1950). (A fortiori, the picketing atKAL's cargoterminalinLos Angeles would, under thistheory, clearly be secondary because AMR does notoccupy that site.)Although acknowledging that AMR, the alleged pri-mary employer,is anRLA carrier and that the target ofthe picketing, KAL, is also an RLA carrier, the GeneralCounsel asserts that the conduct is secondary boycott ac-tivity prohibited by the NLRA because the Respondentwas acting on behalf of the employees of Triangle, anemployer covered by the NLRA. She also asserts thattheRespondent has enmeshed other neutrals who arecovered by the NLRA byinducingits employees not tocross the picket line. In the case of Emery Air Freight, itis alleged that Respondent violated the Act by threaten-ing to picket that companyunlessithonored the picketline atKAL's JFK facility.The Respondent contends that because the "primary"(AMR) is an RLA carrier and because the target of thepicketing,KAL, is also an RLA carrier, the picketing isnot subject to the NLRA.It assertsthat such activity ispermissible under the RLA and, therefore, to the extentthat drivers employed by freight forwarders and/or con-solidaters chose to honor the picket line, this is merelyincidentalto lawful picketing activity.Regarding the contention that it threatened to picketEmery Air Freight, thisallegationis denied.Based on the entire record in this case, including myobservation of the demeanor of the witnesses, and afterconsidering the briefs filed by counsel, I make the fol-lowingFINDINGS OF FACTBefore September 1983 KAL had its cargo-handlingfunctions reformed by Trans-MediterraneanAirlines,which employed people represented by Local 851 IBT.In 1983 KAL obtained its own cargo facility at JFK(building 260) and entered into a contract with Triangle185to provide certain cargo-handling services.2 At the timeof the transfer, KAL requested Triangle to hire about 20employees of Trans-Mediterranean Airlines, and Trianglehired 12 of these people. Under the terms of the con-tract,which ran until 1985, KAL reimbursed Triangle ona per-pound basis.In September 1985 KAL and Triangle renewed theircontractwith some modifications. Among the changeswas that, during the period of this contract, Triangle waspaid on a per-man-hour basis rather than a per-poundbasis.This agreementwas to remainin effect until mid-night, 28 February 1987.3InNovember 1986 KAL decided to solicit bids fromvarious other companies to do its cargo-handling func-tions.On 28 January 1986 KAL awarded this work toAMR and on the same date notified Triangle that itscontract would not be renewed. Triangle was thereforeto cease operations at KAL's JFKterminal at midnighton 28 February, and AMR was to take over on 1 March.About 20 or 21 February, William Genoeselearnedthat Triangle was to be replaced by AMR. Genoese, inaddition to being the secretary-treasurer and principal of-ficer of Local 732 IBT, is also the director of the airlinedivision of theInternationalBrotherhood of Teamsters.'On or about 21 February, Genoese called KAL to getinformationregardingthe change but was unsuccessful.On 24 February he sent a telegram to KAL reading:Ithas been brought to my attention that morethan 60 members of theInternationalBrotherhoodof Teamsters employed by TriangleMaintenancewill lose their jobs because Korean Airlines haschanged contractors at JFK International Airport.Our members have a vested interest in these jobs.They werealso membersof our organization whenyour contractor was MTA.This is a request to meet with you as soon as pos-sible to discuss job protection for our workers.Please contact my office immediately to set up ameeting before our members are irreparably hurt2 Triangle is a wholly independent corporation from KAL and pro-vides a variety of services to a number of other airlines at JFK Its em-ployees are represented by Local 851 IBT in an airportwidebargainingunitThere is no evidenceto suggestthatKAL or any of Triangle'sother customers participate in collectivebargainingwith Local 851 or areinvolved in grievance-handling functions under Triangle'scontract withthat unionS In a nutshell,Triangle was responsible for putting cargo on KAL'splanes for export out of the UnitedStates andfor unloading KAL'splanes for import to the United States In conjunctionwith this,there ob-viously were a variety of other functions, including warehouseand docu-ment handling Triangle generally had about 60 employees working atKAL's JFK cargoterminal,whereas KAL had about 20 employees di-rectly employed by it* The airline division is a trade division of the IBT, which basically.offers services to various local unions, which for the most part representemployeesin the airlineindustryIt is not,however,a separate legalentity of the IBT, does not receive any dues or funding onits own, anddoes not file any separate forms (LM-2) with the Department of LaborBecause itis conceded that the IBT is a labor organizationwithin themeaning of the Act, I rejected Respondent's contention that the airlinedivision of the IBT is not a labor organizationwithinthe meaning of Sec2(5) of the Act SeeElectricalWorkers IBEW (B B McCormick),150NLRB 363, 370-372 (1964), affd 350 F 2d 791 (D C Cir 1965) 186DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnder fair representation, this organization willtake whatever economic action is needed to protectthe rights & benefits of our members. We are duty-bound to represent these workers. This is very im-portant and urgent Please contact me so we can setup a meeting.On or about 26 February, Genoese phoned RichardJanisse of AMR and asked if AMR intended to hire theemployees of Triangle. Janisse told Genoese that hiscompany had a contract with the Transport WorkersUnion and that he would have his attorney get back tohim.Also on or about 26 February, Genoese's attorneycalled Cordert Brothers, the law firm representing KAL,and was turned over toBenjaminSeligman who hadbeen retained for labor advice. According to Seligman,Lippman asked for a meeting with KAL concerning theemployees in question. He states that when he told Lipp-man that Triangle was the employer, Lippman repliedthat he wanted the workers to be covered by a Team-sters contract; that it was up to KAL to negotiate a newcontract with Triangle; and that if there were no meet-ing,KAL would face problems. Lippman, although con-firming a phone call he had with Seligman, denies thathe said that KAL should renegotiate a contract with Tri-angle.He does, however, acknowledge that he said thathe wanted the Teamsters to be protected (In eitherevent, I do not think the difference in their testimony ismeaningful.)5On 27 February, before AMR began work for KAL,Respondent commenced picketing at the entrance toKAL's building 260 at JFK. The picket sign used at thistime stated:Korean Air RefusesTo Honor Teamsters ContractAlso a handbill was distributed that read:Korean Air has refused to honor Teamsters Con-tract covering the employees doing Teamsters workat this location.sumed work. Regarding work stoppage, neither the Gen-eralCounsel nor the Charging Parties have offered anyevidence to establish that it was caused or induced bythe Respondent. Indeed it seems more likely that in an-ticipation of the ending of their work the following day,these employees engaged in a brief wildcat strike.On 28 February Respondent continued picketing at theentrance to building 260 in the manner described above.Also on that date Genoese sent a letter to AMR as fol-lows.Dear Mr. Pasciuto:I'm sorry that we've beenmissingeach other.What I would like to get from you isa little in-formation about AMR Services Corp., a subsidiaryof AMR CorpIunderstand AMR Services Corp. may have en-tered into a labor agreement with a union represent-ing itsemployees. If so, could you please give methe answers to these questions.1.What is the name of the union:2.Where are the workers covered by the con-tract located?3.What are their job classifications?4.When was the contract signed.5.How long does it run?6.How many workers were in the group whenthe contract was signed?7.Was the contract certified by the U.S. Govern-ment?8How many workers are not covered by thecontract?Most important of all, if there is a contract cov-ering AMR Services Corp. employees, I would ap-preciate it very much if you would send me a copyright away. It is certainly public information andmust be filed somewhere with the government.Finally, I would very much appreciate copies ofany brochures you may have on the operationsservice of AMR Services Corp.Thanksfor yourcooperation.At or about 10 a.m. on 27 February, Genoese calledKAL's deputy general manager requesting that KALmeet to discuss KAL's termination of Triangle's con-tract. Shortly thereafter, the employees of Triangle whowere employed at building 260 stopped working. WhenKAL complained to Triangle's terminal manager aboutthiswork stoppage, the latter stated that he would takecare of the problem. Within about 40 to 50 minutes thework stoppage ended and the Triangle employees re-6On 26 February the IBT, by William Genoese, filed an 8(a)(1) and (5)charge against Triangle and KAL However, as it did not produce anysupporting evidence, the charge was dismissed The charge allegedThe employers have maintained a collective-bargaining relationshipwith the International Brotherhood of Teamsters as it concerns theirJoint employees employed at John F KennedyInternationalAirportThe employers have failed to negotiate a subcontracting of the afore-mentioned work and have failed and refused to apply the terms andconditions of the existing collective bargaining agreement and torec-ognize the representative of the aforementioned employees at JohnF Kennedy International AirportAdditionally, on 28 February Genoese wrote to KAL asfollows:Dear Mr. Kim:The International Brotherhood of Teamsters hasfiledunfair labor practice charges against KoreanAirlines at the National LaborRelationsBoardoffice at 16 Court Street in Brooklyn, New York.The charges,namingKorean Airlinesas a co-em-ployer, involve the fact that more than 60 of ourmembers at Triangle Maintenance will lose theirjobs because you have changed contractors at JFKAirport.Isentyou a mailgram a week ago, asking thatyou contact me immediately so that we could set upameetingto discuss job protection for our mem-bers.I laterspoke to some Korean Airlines execu-tives on the phone, but you have ducked the issueof a meeting. TEAMSTERS (KOREAN AIR LINES)This is my second notice to you, in writing, thatwe must have a meeting before our members are ir-reparably hurt. Please contact me immediately atmy office (212/686-8135).Under fair representation, we are duty-bound toprotect the rights of our membersWe will dowhatever is necessary to carry out this responsibil-ity.We need your cooperation.At midnight 28 February, Triangle ceased working atbuilding 260 and AMR took over. In this respect AMRclearly is a separate corporation from KAL, engaged bythe latter to perform cargo-handling functions as a sub-contractor.The Respondent has not taken the positionthatKAL and AMR are joint employers regardingAMR's employees at building 260, and I therefore shallconclude that they are separate entities in that regard. Asnoted previously, the General Counsel concedes thatAMR, which is an affiliated company with AmericanAirlines, is a "carrier" within the meaning of the Rail-way Labor Act. Also, as noted above, AMR has a col-lective-bargaining relationship with the Transport Work-ers Union covering, inter alia, the workers employed byit at building 260.Since about 9 March, Respondent has continuouslypicketed the entrance of building 260 using a variety ofpicket signs. In addition to the sign already described,one of the signs read:Teamsters Airline DivisionKorean Air UnfairFired Union WorkersWanted Jobs BackAnothersign read:No Teamsters Should Cross This LineCall Your Local UnionOn March 2, Respondent distributed a handbill topeople working at JFK and away from the site of thepicketing. This read:AMR Corp., the holding company which ownsAmerican Airlines and other subsidiaries, has gotteninto bed with the Transport Workers Union andmade a dealwhich threatens the jobs of workersthroughout the airline industry.The agreement enables AMR Services to makelow-ball bids to airlines and airports that want tocontract out their work. The enclosed article fromAviation Daily explains some of the operations ofAMR Services.AMR Services can provide cheap labor in suchareas as rampservices, cargo and clerical operationsand Skycap work.AMR Services can do this because it starts itsworkers at $4 an hour with no hospitalization bene-fits,only five holidays and very limited vacations.187All this is permitted under the TWU's top-downcontract.We are getting a copy of this contract,and we intended to expose this cozy arrangement.The TWU is a badorganization,and Vice Presi-dent John Kerrigan was part of the whole deal withAMRWe believe AMR Services will be going afterramp service work throughout the country. Thiscould mean that thousands of teamsters and mem-bers of other unions would find their jobs in jeop-ardy.To protect the rights of all airline workers, wemuststartorganizingAMR Services. Otherwise,AMR Services and the TWU can bringallairlineworkers down.The agreement between the TWU and AMRServices runs from February 1984 through Febru-ary 1988.It isa disgrace to the labor movement.For 2 days, 12 and 13 March, the Respondent picketedKAL's cargo terminal at Thomas Bradley InternationalAirport in Los Angeles, California. The picket sign read-Teamsters UnionKorean Air Lines UnfairFired Workers Want To GoBack to WorkIn relation to this picketing, a security guard at the ter-minal wastold by one of the pickets that the picketingrelated to a dispute at JFK.It isnoted that in Los Ange-les,KAL uses a company called ARA Ground Servicesrather than AMR to perform the cargo-handling func-tions.6On 30 March the Regional Director for Region 29,based on theinstantcharges, filed in the United StatesDistrict Court, Eastern District of New York, a petitionunder Section 10(1) of the Act seeking to enjoin Re-spondent's picketing.On 30 March, Judge Eugene H.Nickerson denied the injunction holding, in substance,that the matter was within the jurisdiction of the Rail-way Labor Act and not the National Labor RelationsAct.The Regional Director's request for reargumentwas denied on 28 April.7The General Counsel presenteda witness,James Heth-erington,a managerof Emery Air Freight, who testifiedthat someone who identified himself as William Genoesecalled him on 6 April. He states that this person said that6 It is not clear whether ARA Ground Services would be classified asa "carrier" within the meaning of the RLA in connection with its serv-ices for KAL at Los Angeles I note that in a decision dated 17 April1986, the National Mediation Board concluded that ARA fell wrthm thejurisdiction of the RLA concerning services one of its wholly ownedsubsidiaries performed for an airline at Baltimore-Washington Internation-alAirportARA GroundSenices(BWI),13 NMB 175 (1986)7 Subsequent to the 10(l) proceeding, AMR sought an injunction claim-ing thatRespondent's picketing was for recognition and therefore notsubject to the injunction prohibitions of the Norris La Guardia ActJudge Nickerson also heard that case and concluded that because thepicketing did not have any "present recogmtional" intent and because thepicketing did not in any other manner violate the RLA, no injunctionshould issueAMR Services Corp v Teamsters,658 F Supp 259 (D C N Y1987) 188DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhe saw an Emery truck at building 260 and that if thetruck was not removed, a picket line would be put up infront of Emery or that Emery's employees would bepulled off the job. In fact, no such picketing or strikeever occurred at Emery.Genoese denies that he ever spoke to Hetheringtonand specifically denies making any threats to EmeryFurther, the Respondent contends, correctly I think, thatthe evidence is insufficient to establish, pursuant to sec-tion 901 of the Federal Rules of Evidence, the identity ofthe callerThus, unlike evidence to establish the identityof a caller, through the testimony of a person who dialshis or her correct number (i e , an outgoing call) it is notsufficient to establish the identity of a caller merely bythe caller's self-identification to the witness (i.e , an in-coming call)U.S. v. Benjamin,328 F.2d 854, 861 fn 3 (2dCir. 1964), cert. denied 377 U.S 993 (1964) SeeWigmoreEvidence,subsec. 2155(c). Thus, in U.S.v.Register,496F.2d 1072, 1077 (5th Cir. 1974), the court stated, "[A]telephone call out of the blue from one who identifieshimself as X may not be, in itself, sufficient authentica-tion of the call as in fact coming from X."In the present case Hetherington had no previous orsubsequent contactwithGenoese and, therefore, notbeing familiarwith his voice, was unable to identifyGenoese as the caller. Moreover, the scenario that thecaller described (threatened picketing or strike of Emeryif the truck was not removed from building 260) nevercame to pass.Pursuant to rule 901 the identity of a telephone callermay be shown by circumstantial evidence in the absenceof the witnesses' ability to identify the caller's voice SeeFederal Rules on Evidence, Advisory Committee Note,andcases cited thereNevertheless, I am persuaded that thedegree of evidence necessary to establish Genoese as thecaller in the present case is simply not sufficient. For ex-ample, inVan Riper v.U.S., 13 F.2d 961, 968 (2d Cir.1926), Judge Learned Hand writing for the court stated:If, for example, a man were to write a letter, prop-erly addressed to another, and were to receive atelephonecall inanswer, professing to come fromthe addressee, and showing acquaintance with thecontents of the letter, it would in our judgement begood enough identification of the speaker to allowin the proof, though in the end, or course, the issueof identity would be for the jury. This is the reason-ing on which a complete correspondence is admit-ted, once its origin is established, so long as it con-tinuesto be consecutive in substance.The advisory committee's note to the Federal Rules ofEvidence, at example 4, states that "a document or tele-phone conversation may be shown to have emanatedfrom a person by virtue of its disclosing information offacts known peculiarly to him."8 In the present case,however, it was not shown that the caller, in disclosingthe presence of Emery's truck at KAL's terminal, wasdislcosing facts known peculiarly to Genoese The factof the truck's presence at building 260 may well havebeen known to the pickets, but it was not known to themexclusivelyThe fact was known to KAL, to KAL'sguard service, and to AMR Although I am not suggest-ing that any person employed by the latter entities madethe phone call to Hetherington using Genoese's name, itremainsthat the fact disclosed was not one known exclu-sively by Genoese as the alleged caller 9On 9 April 1987 Jackie Presser, president of the IBT,sent a mailgram to KAL as followsOn behalf of the nearly two million members ofthe International Brotherhood of Teamsters, I amwriting to express our outrage and strong protestover the recent actions taken by your organizationaimed at circumventing the fair and long-establishedcollective bargainging system in the United States.Your actions are a bad reflection not only on the re-lations you have with your employees, but on yourentire country.As your are well aware, Korean Airlines, in col-lusion with AMR Services in the United States, hadAMR Services enter into a "top-down" contractwith the Transport Workers Union. This agreementallowed your airlineto eliminatethose employeeswho are paid the prevailing wage and representedby the Teamsters Union, under contract with Trian-gleMaintenaceMore importantly, it allowed yourairlineto subcontract with AMR Services, whoseemployees are represented under the "top-down"agreement, and paid substandard wages. This prac-ticehas serious implications for the U S labormovement and constitutes unfair labor practices. ofthe first degreeThis organization has made numerous unsuccess-ful attempts to meet with officials of your airline.We are willing to discuss this situation, and believesuch a meeting would be the first step towards anequitable solutionI look forward to hearing from you.On the same date Pressersent asomewhatsimilarmailgram to the Federation of Korean Trade Union asfollows:With our unions sharing strong ties of friendship,Ihave taken the liberty of writing you to solicityour support on a situation which affects manyTeamstermembers and could have a negativeimpact on the entire U.S. Labor movement.8 If a caller(X) asked the witness,for example,if he had received theletter the caller had sent regarding subject(Y) which letterwas shown tohave been sent by the caller,then the witness testimony clearlywould besufficient toidentify the caller as Mr X See,for exampleJarvis vUS,90 F2d 243, 245 (1st Cir 1937), USvFassoulis,445 F2d 13 (2d Cir1971)9 In a sense KAL and AMR would have been the beneficiaries of sucha callThus, only 6 days before the call was made, Judge Nickersondenied the 10(1) petition seeking to enjoin the picketing on the groundsthat the parties involved were all subject to the Railway Labor Act andnot the National Labor Relations Act It would therefore have been inthe Charging Parties' interests to establish a threat of picketing directedto an employer who was within the NLRA's jurisdiction TEAMSTERS (KOREAN AIR LINES)189Korean AirlinesCo.,Ltd.had a contract forthree years with Triangle Aviation Services, Inc.for Triangle to provide variousjobsinNew Yorkand California.All theseemployees were Team-sters. In February, 1987, Korean Airlines, in collu-sionwithAMR Services(a subsidiary of AMRCorporation,which is the parent company of Amer-icanAirlines) entered into a "top-down"contractwith the Transport Workers Union(AFL-CIO). A"top-down"deal, as it is referred to in the U S.labor movement,isan agreement between a laborunion and management that all employees of thecompany will be included in the collective bargain-ing agreement.AMR Services had no real employees at the timethis agreement was made with the Transport Work-ers Union.The contract,which provides for grosslyinferior wages and benefits in comparison to the restof the U.S. unionized airline workforce,was nevervoted on by a single member or ratified.Itwas de-signed solely as a vehicle for Korean Airlines toeliminate its higher-costing teamsters employed byTriangle and replace them with Transport WorkersUnion members on a substandard scale. As expect-ed,Korean Airlines recently cancelled its contractwithTriangleMaintenance and contracted withAMR Services to provide the samework that Tri-angle had previously provided.This caused thesenseless loss of 60 Teamster jobs.This shameful contract between Korean Airlines'subcontractor,AMR Services, and the TransportWorkersUnion allowsTWU to stealother unions'members while it simultaneously benefits KoreanAirlines, allowing it to undercut their operatingcosts by circumventing the collective bargainingsystem.Korean Airlines has refused to meet withTeamster officials,and also tried unsuccessfully tostop Teamster members from picketing at the jobsites.United StatesCourtshave ruled against theairline on this matter and the Teamsters are continu-ing to picket.We have contacted Korea'sambassador to theUnited States,Kyung-Won Kim,and Korean LaborMinister Lee Hu Ki.As a mutual friend of ourunion and in the name of labor solidarity,Iwouldcertainly appreciate any assistance you could giveon this matter.AnalysisSection 8(b)(4)(i) and (ii)(B) of the National Labor Re-lationsAct was designed to prohibit secondary boy-cotts.1 ° This provision of the Act prohibits certain types10 Sec 8(b)(4)(i) and(n)(B) in pertinent part reads as follows8(b) It shall be an unfair labor practice for a labor organization orits agents-(4)(i) to engage in, or to induce or encourage any individual em-ployed by any person engaged in commerce or in an industry affect-ing commerce to engage in,a strike or a refusal in the course of hisemployment to use, manufacture, process, transport, or otherwisehandle or work on any goods, articles, materials, or commodities orto perform any services,or (u) threaten,coerce,or restrain anyof conduct by labor organizations having an object ofenmeshing neutral persons in disputes not their own.NLRB Y. Denver Building Council,341U.S. 675, 692(1951)."Setting aside for the moment the contentions whetherthis dispute falls within the parameters of the NLRA orthe RLA, the General Counsel's theory isesssentially asfollows. In numerous cases when a union has protestedthe substitution of a subcontractor whose employeeswere represented by it with a subcontractor whose em-ployees are either unrepresented or represented by an-other union, the Board has concluded that the Union'sprimary dispute has been with the new subcontractor.SeeTeamsters Local 85 (William Volker),253 NLRB 632(1980);ServiceEmployees Local 73 (Andy Frain),239NLRB 295 (1978);Teamsters Local 732 (Servair Mainte-nance),229 NLRB 392 (1977). Thus, under this line ofcases, theGeneralCounsel is correct in identifying,under NLRA precedent, AMR as being a person withwhom the Respondent has a primary dispute i 2 More-over under the same line of precedent the General Coun-sel isprobably correct in identifying KAL as being asecondary or neutral person 13person engaged in commerce or in an industry affecting commerce,where in eithercase an object thereof is-(B) forcing or requiring any person to cease using,selling, han-dling, transporting,or otherwise dealing in the products of any otherproducer,processor,or manufacture,or to cease doing business withany other person, or forcing or requiring any other employer to rec-ognize or bargain with a labor organization as the representative ofhis employees unless such labor organization has been certified as therepresentative of such employees under the provisions of section 9Provided,That nothing contained in this clause (B) shall be construedto make unlawful,where not otherwise unlawful, any primary strikeor primary picketingl i InNLRB v Denver Building Trades Council,supra, the Union con-tended that the district court's conclusion regarding jurisdiction in the10(1) proceeding for a preliminary injunction was res judicata about thesubsequent Board proceedings on the merits The court rejected this con-tention in that case as I reject the Respondent's similar contention in thiscase12 Because of the documentary evidence in this case, there is littleroom for dispute about the fact that the Respondent objects to AMR'salleged substandard contract with another union13KAL would only be considered as a "primary" if it is deemed tohave been a joint employer with Triangle of the cargo-handling person-nel doing work at building 260 If that were the case, the Respondentcould arguethatKALisa person with whom it has a primary disputebecause KAL discharged the employees who were represented by a localof the Respondent Such a theory would,however, be diffcult to sustainbecause a joint-employer relationship is not easily establishedThus, inCabot Corp,223 NLRB 1388 (1976),the Board held that the determiningfactors for showing a'joint-employer relationship in an owner-contractorsituation is whether the ownerexercises,or has the right to exercise, sufficient control over thelabor relations policies of the contractor or over the wages, hours,and working conditions of the contractor's employees from which itmay be reasonably inferred that the owner is in fact an employer ofthe employeesSee alsoClinton's Ditch Cooperative Co v NLRB, 778F 2d 132 (2d Cir1985), cert denied 107 S Ct 67 (1986),Squibb-Beechnut vNLRB,443F 2d 1066 (6th Cir 1971),Laerco Transportation,269 NLRB 324 (1984),Teamsters Local 85,supra at 635,Service Employees Local73, supra at 305Teamsters Local732, supra at 402-403 190DECISIONSOF THE NATIONALLABOR RELATIONS BOARDWhen, as here, a primary and a secondary occupy acommon site (at least at JFK airport), the Board has es-tablished certain standards for determining whether pick-eting such a site has an object that would be prohibitedor permitted by the secondary boycott provisions of theNLRA. InSailorsUnion (Moore Dry Dock),92 NLRB547, 549 (1950), the Board stated:When a secondary employer is harboring thesitusof a dispute between the union and a primaryemployer, the right of neither the union to picketnor the secondary employer to be free from picket-ing can be absolute. The enmeshing of premises andsitusqualifies both rights. In the kind of situationthat exists in this case, we believe that picketing ofthe premises of secondary employer is primary if itmeets the following conditions: (a) the picketing isstrictly limited to times when thesitusof dispute islocated on the secondary employer's premises; (b) atthe time of the picketing the primary employer isengaged in its normal business at thesitus;(c) thepicketing is limited to places reasonably close to thelocation of thesitus;and (d) the picketing disclosesclearly that the dispute is with the primary employ-er. i4Therefore,assumingNLRA jurisdiction in this case, itwould be clear that the picketing at JFK would have asecondary object under theMoore Dry Dockstandardsbecause the picketsignsidentifyKAL as the primaryrather than AMR, which under the preceding analysiswould be the proper primary. Also, assuming that AMRis the primary and that KAL is a secondary, the 2 daysof picketing of KAL at Los Angeles would similarly besecondary activity because KAL is named on the picketsignsand because AMR, the primary, is not at that loca-tion.The problem faced by the General Counsel and theCharging Parties is that under their theory of this case,the primary (AMR) and the target of the Union's picket-ing (KAL) 15 are both "carriers" within the meaning ofthe Railway Labor Act. And under that Act, secondaryboycotts are not illegal InBurlington Northern RR Co. v.Brotherhood ofMaintenance ofWay Employees,125LRRM 2073, (1987) the union, which was engaged in aprimary strikeagainstMaineCentral, expanded its pick-eting activity to include a variety of other railroads in-cluding Burlington Northern that interconnected withMaine Central. These "secondary" railroads sought in-junctive relief arguing that the Norris La Guardia Act'sprohibition on Federal courts from issuing injunctions inlabor disputes did not apply because secondary boycottswere contrary to the intentions of the Railway LaborAct. JusticeBrennan onbehalf of thecourtstated (125LRRM at 2080-2082):Indeed, this Court has already refused to find inthe silence of the RLA an intent to prohibit second-ary picketing. InTrainmen v. Jacksonville TerminalCo., supra, we held thatstatecourts may not enjoinsecondary picketing in a railway dispute after par-ties exhaust the RLA's procedures. We noted thatCongress had not provided the courts with thestandards needed to distinguish primary from sec-ondary picketing, and that "parties who have un-successfully exhausted the Railway Labor Act'sprocedures for resolution of a major dispute . . .[may] employ the ful range of whatever peacefuleconomic power theycan muster,so long as its useconflicts with no other obligation imposed by feder-al law." 394 U.S. at 392. We concluded that,in rail-way disputes, "until Congress acts, picketing-whether characterized as primary or secondary-must be deemed conduct protectedagainst stateproscription." Id., at 392-393.Petitioners next maintain that when, as here, theRLA does not provide a clear answer to a particu-lar problem, this Court has looked to the NationalLabor Relations Act (NLRA) "for assistance inconstruing" the RLA.Trainmen v. Jacksonville Ter-minal Co ,supra, at 383. Petitioners argue that theNLRA embodies Congress' view that secondary ac-tivity is an unfair labor practice, and that this viewshould govern our construction of the RLA.The RLA does not contain a "sweeping prohibi-tion" of secondary activity; instead it "describes andcondemns specific union conduct directed to specif-ic objectives "Carpenters v.NLRB,357 U.S. 93, 98,42 LRRM 2243 (1958). Moreover, the NLRA doesnot permit employers to seek injunctions against theactivity that it does prohibit. It grants to the Na-tional Labor Relations Board (NLRB) exclusive au-thority to seek injunctionsagainst someforms ofsecondary activity. 29 U S.C. § 158(b)(4), 160(j),160(1).Thus, Congressional policy, as expressed inthe NLRA,remainsthat employers are not permit-ted to obtain injunctions of secondary activity. Fi-nally, it is significant that Congress excluded railcarriers and rail employees from the coverage oftheNLRA' even the NLRB has no authority toseek injunctions in railway disputes. §§ 152(2),152(3).We conclude that the NLRA could notmake clearer Congress'intent toprohibit federalcourts from issuing the injunctionssought in thiscase.14 It is recognized that these standards should not be mechanically orinflexibly appliedElectricalWorkers Local 861 (Plauche Electric),135NLRB 250 (1962)15 The General Counsel and the ChargingParties contendthat therewere a number of other neutral NLRA employers who were enmeshed inthe dispute, these being freight forwarders and consolidaters who madedeliveries to or pickups from KAL's cargoterminalYet except for someevidence that the drivers were merely asked to honor the picket line,there isno evidence of any conduct within the meaning of Sec 8(b)(4)(i)or (ii) vis a vis these employersTurning to this case, petitioners argue that a banon secondary picketing may be inferred from thegeneral language of Subsection 2 First. Section 2First states that.It shall be the duty of all carriers, their offi-cers,agents,and employees to exert every rea-sonable effort to makeand maintain agreements TEAMSTERS (KOREAN AIR LINES)concerning rates of pay, rules, and working con-ditions, and to settle all disputes, whether arisingout of the.application of such agreements or oth-erwise, in order to avoid any interruption tocommerce or to the operation of ay carrier grow-ing out of any dispute between the carrier andthe employees thereof. 45 U.S.C. § 152 First.Petitioners place particular emphasis on the dutythis section places on employees to attempt to settledisputes and thereby avoid any interruption to inter-statecommerce. This duty, petitioners correctlynote, is consistent with the major purpose of Con-gress in passing the RLA: "to prevent, if possible,wasteful strikes and interruptions of interstate com-merce" ... Petitioners conclude that construingthe RLA to allow unions to resort to secondary ac-tivity is manifestly inconsistent with the major pur-pose of the RLA.Although we agree with petitioners that the pri-mary goal of the RLA is to settle strikes and avoidinterruptions to commerce, we see nothing in theRLA to indicate that Congress intended to permitfederal courts to enjoin secondary activity as ameans towardthat end. An injunction does notsettle a dispute-it simply disables one of the par-ties.Moreover, "in view of the interests of bothparties in avoiding a strike," Virginian R. Co., 300U.S., at 552, the availability of such self-help meas-ures as secondary picketing may increase the effec-tiveness of the RLA in settling major disputes bycreating an incentive for the parties to settle priorto exhaustion of the statutory procedures:Furthermore, as this case illustrates, § 10 of theRLA provides a ready mechanism for the Execu-tive Branch to intervene and interrupt any self-helpmeasures by invoking an Emergency Board andthereby imposingat a minimuma 60-day cooling-offperiod. If the Board's recommendations are not ini-tiallyaccepted by the parties. Congress has thepower to enforce the Board's recommendation bystatute, as it has done here. Allowing secondarypicketing in the self helped period is thus not incon-sistentwith the structure or purpose of the Act, andmay in fact increase the likelihood of settlementprior to self-help. This therefore not a case in whichthe "the scheme of the Railway Labor Act couldnot begin to work without judicial involvement."Chicago & North Western,supra, at 595 (Brennan, J.dissenting).While opinions regarding the RLA's success inmeeting its goals have varied over time, it doesappear that under the kLA labor and managementhave been able to resolve most conflicts withoutresort to secondary picketing.We decline, at thisadvanced stage of the RLA's development, to findin it an implied limit on a union's resort to second-ary activity. Instead, "if Congress should now findthat abuses in the nature of secondary activitieshave arisen in the railroad industry :. . it is for theCongress, and not the Courts, to strike the balance`between the uncontrolled power of management191and labor to further their respective interest."'Trainmen v.JacksonvilleTerminalCo.,394 U.S., at392.The NLRBcan assertjurisdiction and find a violationof the secondary boycott provisions' of the NLRA whenthe primary is an employer within the meaning of theNLRA, but when the secondaryis eithera railroad or anairline,(i.e.,a carrier within themeaning ofthe RLA).Steelworkers Y.NLRB,376 U.S. 492 (1964).18 Converse-ly, the General Counselarguesthat when the primary isa carrier within themeaningof the RLA and the second-ary is an NLRA employer, the secondary boycott provi-sions of the NLRA will also prevail.In thisrespect shereliesonMarriott In-Flite Services v.TransportWorkersLocal 504,557 F.2d 295 (2d Cir. 1977). In that case theunion had a primary dispute withan airline(KLM) re-gardingKLM's discontinuance of meal preparations byitsown employees who were represented by Local 504TWU and KLM's subcontracting of such work to Marri-ottwhich was an NLRA employer. The union picketedMarriott. In the face of this activity, an action wasbrought,pursuantto Section 303 of the NLRA whichpermits an employer tosue a unionfor damages for ac-tivitywhich would be violative of Section 8(b)(4) of theAct. The court denied the Union's Motion for SummaryJudgment, which was based on theunion'scontentionthat the RLA rather than the NLRA was applicable.The court in ordering the case remanded for trial stated:Appellees rely heavily on the opinion of the Su-preme Court inBrotherhood of R.R. Trainmen v.JacksonvilleTerminal Co.,394 U.S. 369, 89 S Ct.1109, 22 L. Ed. 2d 344 (1969). This reliance is mis-placed.The dispute inJacksonvilleTerminalwasover the validity of a Floridalaw banningsecond-ary picketing The parties were two railroads and arailway union. The Court held that the Florida stat-ute was invalid because federal labor law had pre-empted the field. The Court explicily did not decidewhether the activity at stake was "primary" or"secondary," or whether it was protected by theRLA.TheJacksonville Terminalopinion, moreover, wascareful to distinguish the case from one very likethe present appeal:Whatever might be said where railwayorgani-zations act as agentsfor, or as joint ventures withunionssubject to the NLRA,seeInternationalBrotherhood of ElectricalWorkers v.NLRB,122U.S. App. D.C. 8, 350 F.2d 791 (1965); or whererailway unions are engaged in a dispute on behalfof their nonrail employees; or where a rail carrierseeks a remedy against the conduct of nonrailwayemployees, seeUnited Steelworkers v.NLRB,376U.S. 492, 501 (1964);TeamstersUnion v.NewYork,N. H. & H. R.Co., 350 U.S. 155 [76 S. Ct.16 See alsoServiceEmployees Local73,supra,Teamsters Local 732,supra 192DECISIONSOF THE NATIONALLABOR RELATIONS BOARD100 L.Ed. 166] (1956), none of these is this case.This is a railway labor dispute, pure and simple.394 U.S. at 377 (emphasis added). Thus, we con-clude that the decision inJacksonville Terminaldoesnot support the result reached in the district courtbelow.Despite the above-cited case, neither the GeneralCounsel nor the Charging Parties have cited any prece-dent holding that when the primaryis anRLA employerand when the secondary activity is directed against anRLA employer, the provisions of the NLRA wouldcome into effect. Indeed to reach such a conclusionwould on the face of it be inconsistent with the SupremeCourt's holding inBurlington Northern.Inmakingher argument, the General Counsel reliesalmost exclusively on dicta inJacksonvilleTerminalwhere the court said that its conclusion that an injunc-tionwas precluded, might not apply to a situation"where railwayunionsare engaged in a dispute onbehalf of their nonrailway employees." As such the Gen-eral Counsel argues that because there is evidence show-ing that the Respondent was acting on behalf of Trian-gles employees and because those employees (unlike theemployees of KAL or AMR) were at the time of theirwork at building 260, nonrailway employees, the holdingofJacksonvilleTerminalandBurlingtonNorthernwouldnot apply.Idisagree.For one thing Triangle, having been replaced by KALon 28 February 1987, no longer is involved in this caseand under the General Counsel's theory isnotthe pri-mary employer. Thus the language inJacksonville Termi-naldescribinga union actingon behalf of its nonrailwayemployees implies to me thatit isacting on behalf ofsuch employees vis a vis a primary employer Indeednone of the cases cited in the quoted paragraph ofJack-sonvilleTerminalinvolvedsituationsinwhichboththeprimary and the secondary employer/persons were carri-ers within the meaning of the RLA.In the present case the primary is AMR and the onlyperson against whom "secondary" activity has been di-rected is KAL. Yet because both of these companies are"carriers" within themeaningof the RLA the secondaryconduct of picketing KAL at JFK or at Thomas BradleyAirport in Los Angeles is lawful under the holding ofBurlingtonNorthern.Thus, under the aforesaid case, thepicketing of KAL is legal activity and would in a sensebe legally equivalent to primary picketing. Therefore, ifpicketing of KAL by the Respondentis legalconduct,the fact that the pickets ask truckdrivers employed bypersons makingdeliveries to or from KAL to honor thepicket line must be construed as conduct incidental totheRespondent's lawful activity.Accordingly, beingmerely inducements to honor a legal picket line atKAL's premises I cannot see how such inducementswould constitute unlawful secondary activityagainstother persons within themeaningof Section 8(b)(4)(i)(B)of the Act.NLRB v. International Rice Milling,341 U.S.665 (1951);Newspaper & Mail Deliverers (InterboroughNews),90 NLRB 2135 (1950).Finally, because I have already concluded that the evi-dence concerning the alleged threat to Emery AirFreight has not been shown to have originated from theRespondent, I shall recommend that this allegation alsobe dismissed."CONCLUSIONS OF LAW1.The Respondent, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.2.The Charging Parties, Korean Airlines Co. Ltd. andAMR Services Corporation are "barriers" within themeaning of the Railway Labor Act.3The Respondent's picketing of Korean Airlines islawful conduct under the decision inBurlington NorthernRRCo. v. Brotherhood of Maintenance of Way Employees,125 LRRM 2073 (1987).4Appeals to individuals engaged by persons makingdeliveries to or from Korean Airlines not to cross theaforesaid picket lines do not constitute unlawful second-ary boycott activity.5.The General Counsel has failed to establish by com-petent evidence that the Respondent has engaged in anyconduct prohibited by Section 8(b)(4)(i) or (ii)(B) againstEmery Air Freight or Triangle Aviation Services Inc.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'aORDEROn the entire recordin this case,I recommend thatthis consolidated complaint be dismissed.i7 As noted previously, although Triangleis anNLRA employer, andwould, under the General Counsel's theory be secondary, there is no evi-dencethat the Respondent induced or encouraged individuals employedby this companyto engagein a strike or work stoppage within the mean-ing of Sec 8(b)(4)(i) of the Act18 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard andallobjections to them shall be deemed waivedforallpur-poses